Title: From Thomas Jefferson to John Gibson, 13 February 1781
From: Jefferson, Thomas
To: Gibson, John



Sir
Febry. 13th. 1781. Richmond

Having obtained leave from Majr. Genl. Baron Steuben that you should concur in an expedition across the Ohio under the command of Genl. Clarke, I am to desire that you will in the first place take Baltimore in your way, at which place I have reason to beleive four tons of powder have been furnished us by the Continental Board of War which we mean for this expedition. The obtaining this powder was to be negotiated by the Speaker Harrison who has been desired to lodge a letter at Mr. Goddard’s the printer in Baltimore enabling you to take it under your care, yet it is possible it may have been furnished at Philadelphia instead of Baltimore, and that you may  be obliged to take that in your route. In any event you will please to find it out and see it safely conveyed to Fort Pitt and delivered to Genl. Clarke as the event of the expedition depends on his receiving this Supply. I send by you a letter to Colo. Broadhead desiring that your regiment may be joined in this expedition to Genl. Clarke’s force, in which I hope to be gratified. You will take that or any other command which Genl. Clarke shall assign you. In the events of Genl. Clarke’s death or captivity your rank and our confidence in you substitute you as his successor in the command; in which case you will prosecute the expedition under the instructions given to Genl. Clarke.
I am &c &c &c,

T.J.

